Applicability of the Emoluments Clause to
Non-Government Members of ACUS ( II )
A nongovernmental member of the Administrative Conference of the United States does
not occupy an office of profit or trust within the meaning of the Emoluments Clause.
June 3, 2010

MEMORANDUM OPINION FOR THE CHAIRMAN
ADMINISTRATIVE CONFERENCE OF THE UNITED STATES
This memorandum responds to your request that we reconsider our
1993 opinion that the nongovernmental members of the Administrative
Conference of the United States (“ACUS” or “the Conference”) hold an
“Office of . . . Trust” within the meaning of the Emoluments Clause of
the Constitution, Article I, Section 9, Clause 8. See Memorandum for
David J. Barron, Acting Assistant Attorney General, Office of Legal
Counsel, from Paul R. Verkuil, Chairman, ACUS (May 18, 2010)
(“Verkuil Memorandum”); see also Applicability of the Emoluments
Clause to Non-Government Members of ACUS, 17 Op. O.L.C. 114 (1993)
(“ACUS I ”). The Clause forbids anyone “holding any Office of Profit or
Trust” under the United States from accepting, without congressional
consent, “any present, Emolument, Office, or Title, of any kind whatever,
from any King, Prince, or foreign State.” U.S. Const. art. I, § 9, cl. 8.
Since the issuance of our 1993 opinion, our Office has addressed the
applicability of the Emoluments Clause to members of advisory committees in four published opinions, and in none of these have we concluded
that the Clause was implicated. 1 In light of this subsequent guidance, we
now confirm and further explain the oral advice we recently provided that

1 See Application of the Emoluments Clause to a Member of the Federal Bureau of
Investigation Director’s Advisory Board, 31 Op. O.L.C. 154 (2007) (“FBI Advisory
Board”); Application of the Emoluments Clause to a Member of the President’s Council
on Bioethics, 29 Op. O.L.C. 55 (2005) (“Bioethics Council”); Applicability of Emoluments
Clause to “Representative” Members of Advisory Committees, 21 Op. O.L.C. 176 (1997)
(“Representative Members”); The Advisory Committee on International Economic Policy,
20 Op. O.L.C. 123 (1996) (“IEP”).

181

34 Op. O.L.C. 181 (2010)

a nongovernmental member of ACUS does not occupy an office of profit
or trust within the meaning of the Emoluments Clause. 2
I.
ACUS was established in 1964 to develop recommendations to improve the efficiency and fairness of federal agencies. Among its stated
purposes is to “provide suitable arrangements through which Federal
agencies, assisted by outside experts, may cooperatively study mutual
problems, exchange information, and develop recommendations for
action by proper authorities to the end that private rights may be fully
protected and regulatory activities and other federal responsibilities may
be carried out expeditiously in the public interest.” 5 U.S.C. § 591(1)
(2006); see also ACUS I , 17 Op. O.L.C. at 114 –16 (describing background and structure of ACUS). Although agencies are not compelled to
follow ACUS’s recommendations, several of ACUS’s studies have had a
significant influence on administrative law over the years. See Marshall
J. Breger, The Administrative Conference of the United States: A Quarter
Century Perspective, 53 U. Pitt. L. Rev. 813, 831 (1992) (“Breger”).
Congress has also, from time to time, assigned ACUS to study and formulate recommendations as to particular issues, see ACUS I , 17 Op. O.L.C.
at 117 n.3 (citing several examples). Nonetheless, we are not aware of any
instance in which ACUS’s role has been anything but advisory in nature. See Verkuil Memorandum at 2 (characterizing these statutory
assignments as involving “purely consultative, research, or reporting
roles”).
Although Congress created ACUS in 1964, the “idea of a governmentsponsored organization which reviews and recommends improvements in
agency procedures” dates back to a 1949 report of the Judicial Conference
of the United States suggesting that the President convene such a body.
See Breger, 53 U. Pitt. L. Rev. at 814–15. In 1953, President Eisenhower
established a temporary Conference on Administrative Procedure, which

2 Nothing in this opinion should be viewed as expressing our views on any aspect of
our 1993 opinion other than the narrow legal issue regarding the applicability of the
Emoluments Clause to the nongovernmental members of ACUS.

182

Applicability of the Emoluments Clause to Non-Government Members of ACUS ( II )

consisted of representatives of federal agencies and several private-sector
lawyers with expertise in administrative law. Id.
President Kennedy in 1961 convened a second temporary conference
called the Administrative Conference of the United States, to recommend
improvements regarding administrative procedure. This 1961 predecessor
to ACUS was led by a Chairman, and its members consisted not only of
federal agency officials but also of members of the public. See Exec.
Order No. 10934, § 1, 3 C.F.R. 464 (1959–63). As President Kennedy’s
Executive Order establishing the 1961 Conference stated, “[m]embers of
the Conference who are not in Government service shall participate in the
activities of the Conference solely as private individuals without official
responsibility on behalf of the Government of the United States.” Id. § 3.
After several years and six plenary sessions, President Kennedy’s conference issued thirty recommendations regarding administrative procedure,
one of which was to establish a permanent Administrative Conference.
See Breger, 53 U. Pitt. L. Rev. at 817–18.
In 1964, Congress did just that. See Pub. L. No. 88-499, 78 Stat. 615;
see also S. Rep. No. 88-621, at 4 (1963) (noting the statute “would establish a permanent Administrative Conference of the United States”). In
creating a permanent body, Congress replicated the 1961 Conference’s
limited advisory role of developing recommendations for improving
agency procedure. S. Rep. No. 88-621, at 5 (“The basic powers of the
Conference would be to study problems and make recommendations. It
would have no power whatever to enforce such recommendations.”). In
addition, Congress established a structure much like the one that President Kennedy had established. The Conference consists of not more than
101 or fewer than 75 governmental and nongovernmental members,
including a Chairman and a Council. 5 U.S.C. § 593(a); see also id.
§ 595(a) (noting that when meeting in plenary session, the Conference’s
members along with the Chairman and the Council are known as “the
Assembly of the Conference”). ACUS’s Chairman is appointed by the
President for a five-year term, with the advice and consent of the Senate.
Id. § 593(b)(1). The Council is composed of the Chairman and ten other
governmental and nongovernmental members, and the latter ten members
are appointed for three-year terms by the President (without Senate
involvement). Id. § 595(b) (2006). Congress specified that “not more
183

34 Op. O.L.C. 181 (2010)

than one-half [of the Council’s members] shall be employees of Federal
regulatory agencies or Executive Departments.” Id.
Together, the Chairman and the Council manage several critical aspects
of the Conference’s operations, including the selection of a portion of the
Conference’s membership. Specifically, the Chairman may appoint to the
Conference, with the Council’s approval, not more than forty nongovernmental members for two-year terms in addition to certain government
officials who are required to serve on ACUS. Id. § 593(b)(6) (“[T]he
number of members appointed by the Chairman may at no time be less
than one-third nor more than two-fifths of the total numbers of members.”). These nongovernmental members are selected by the Chairman to
“provide [a] broad representation of the views of private citizens and [to]
utilize diverse experiences.” Id. (“The [nongovernmental] members shall
be members of the practicing bar, scholars in the field of administrative
law or government, or others specially informed by knowledge and experience with respect to Federal administrative procedure.”).
ACUS ceased operations on October 31, 1995, but in 2004 Congress
authorized funds for ACUS, Pub. L. No. 108-401, § 2(a), 118 Stat. 2255,
although no funds were appropriated before the expiration of the authorization period. In 2008, Congress reauthorized ACUS, Pub. L. No. 110290, § 2, 122 Stat. 2914, which began operations on March 11, 2009, with
the passage of the omnibus appropriations statute, Pub. L. No. 111-8, 123
Stat. 524.
II.
In 1993 our Office advised that the Emoluments Clause applied to the
nongovernmental members of ACUS. ACUS I , 17 Op. O.L.C. at 117.
More specifically, given that ACUS’s nongovernmental members were
not paid for their services to the Conference, we concluded that they
occupied an “Office of . . . Trust” (and not an office of profit) within the
meaning of the Emoluments Clause. Id. We reached this conclusion for
several reasons. First, we noted that ACUS was a “Federal agency established by statute.” Id. Second, although we acknowledged that ACUS
was an advisory committee as well as an agency, we cited our then prevailing view that “‘Federal advisory committee members hold offices of
profit or trust within the meaning of the Emoluments Clause.’” Id. (quot184

Applicability of the Emoluments Clause to Non-Government Members of ACUS ( II )

ing Applicability of 18 U.S.C. § 219 to Members of Federal Advisory
Committees, 15 Op. O.L.C. 65, 68 (1991) (“Section 219 ”)). Third, we
noted that the Conference’s advice and recommendations “have had (and
were intended to have) a significant effect on the Government’s administrative processes.” Id. Finally, we observed that “under the Conference’s own by-laws, its members may be considered to be special government employees subject to Federal conflict of interest statutes and
regulations.” Id.
Subsequent Office precedent, however, has undermined the rationale
for our 1993 opinion’s conclusion that nongovernmental members of
ACUS are subject to the Emoluments Clause. Cf. Representative Members, 21 Op. O.L.C. at 176 –77 (disavowing prior OLC opinion because
of subsequent “refinements to our position” and because the opinion led
to results that were “exceedingly incongruous” with intervening opinions
of the Office). While we have previously characterized the Emoluments
Clause as broad in scope, see, e.g., Applicability of the Emoluments
Clause to Employment of Government Employees by Foreign Public
Universities, 18 Op. O.L.C. 13, 17–18 (1994), the text of the Clause also
makes clear that it applies only to a specified class of persons—i.e., those
who hold offices of profit or trust under the United States—and not to all
positions in the United States government. Consistent with that textual
limitation, our precedents since our ACUS I opinion have endeavored to
give substance to that category.
In accord with this textual limitation, we have receded from the view,
set forth in our Section 219 opinion, that all federal advisory committee
members hold offices of profit or trust within the meaning of the Emoluments Clause. Indeed, only months after issuing our ACUS I opinion, we
advised that this categorical position, on which the ACUS I opinion itself
appeared to rely in part, was “overbroad” and that “not every member of
an advisory committee necessarily occupies an ‘Office of Profit or Trust’
under the Clause.” Letter for Conrad K. Harper, Legal Adviser, Department of State, from Walter Dellinger, Assistant Attorney General, Office
of Legal Counsel (Mar. 1, 1994). In a subsequent published opinion, we
characterized that same conclusion in our Section 219 opinion as “sweeping and unqualified,” and specifically determined that members of an
advisory committee established by the Department of State were not
185

34 Op. O.L.C. 181 (2010)

subject to the Emoluments Clause on the basis of a multi-factor test. See
IEP, 20 Op. O.L.C. at 123. Under that test, we noted that the members of
the committee were not subject to the Clause because they “meet only
occasionally, serve without compensation, take no oath, and do not have
access to classified information,” and that “the Committee is purely
advisory, is not a creature of statute, and discharges no substantive statutory responsibilities.” Id.
In addition, on two later occasions, we concluded in published opinions
that members of other advisory bodies were not subject to the prohibitions
of the Emoluments Clause. In 2005, based on an extensive historical
analysis of the phrase “Office of Profit or Trust,” we advised that the
Clause did not apply to members of the President’s Council on Bioethics
because that Council was “purely advisory” in nature. See Bioethics
Council, 29 Op. O.L.C. at 73; id. at 70 (noting that our conclusion was
“generally consistent” with our Office’s 1996 opinion regarding the State
Department’s Advisory Committee on International Economic Policy).
We stated that to qualify as an office within the meaning of the Constitution, a position must “at least involve some exercise of governmental
authority, and an advisory position does not.” Id. at 10. Two years later,
we advised that the Emoluments Clause did not apply to a board charged
with providing advice to the FBI Director on improving the FBI’s operations because that Board served a purely advisory function. FBI Advisory
Board, 31 Op. O.L.C. at 154 (“The sole role of the Board is to advise the
Director, who is free to adopt, modify, or ignore its recommendations.
Board members have no decisional or enforcement authority, and they
exercise no supervisory responsibilities over other persons or employees
as a result of their positions on the Board.”).
Our Bioethics Council and FBI Advisory Board opinions go further
than our IEP opinion and indicate that only those persons considered
officers within the meaning of the Appointments Clause, U.S. Const.
art. II, § 2, may be subject to the Emoluments Clause, see, e.g., FBI Advisory Board, 31 Op. O.L.C. at 156 (“The threshold question . . . in determining whether a member of the Board holds an ‘Office of Profit or
Trust under [the United States]’ is whether a position on the Board is an
‘Office under the United States’”); Bioethics Council, 29 Op. O.L.C. at 71
(“A position that carried with it no governmental authority (significant or
186

Applicability of the Emoluments Clause to Non-Government Members of ACUS ( II )

otherwise) would not be an office for purposes of the Appointments
Clause, and therefore, under that analysis, would not be an office under
the Emoluments Clause”), a conclusion that plainly would foreclose
application of the Emoluments Clause here, given the purely advisory
functions of ACUS. But, for present purposes, we need not rest our decision on that ground. Because our Office had rejected the “sweeping and
unqualified” view that all advisory bodies are subject to the Emoluments
Clause, IEP, 20 Op. O.L.C. at 123, even before it had issued opinions
suggesting that only those persons who were officers for purposes of the
Appointments Clause were subject to the Emoluments Clause, it suffices
to observe that, under the precedents issued since we decided ACUS I , the
nature of this advisory body is such that its nongovernmental members
cannot be deemed to hold the kind of office to which the Emoluments
Clause applies.
In particular, the same factors that led us to conclude in our IEP opinion that the advisory committee for the State Department was not subject
to the Emoluments Clause also lead to us to conclude that the nongovernmental members of ACUS, itself a purely advisory body, are not
subject to it. See IEP, 20 Op. O.L.C. at 123 (setting out multiple factors
indicating that particular advisory body was not subject to the Clause).
Such a conclusion best accords with our Office’s now substantial precedents giving substance to the Emoluments Clause through a careful explication of its proper scope, so as to ensure that concerns about foreign
corruption and influence are accounted for with respect to the types of
“Office[s]” that the Clause was meant to cover in identifying “Office[s] of
Profit or Trust.”
First, as was the case with the committee at issue in our IEP opinion,
ACUS’s nongovernmental members serve without compensation, 5 U.S.C.
§ 593(c) (2006) (“Members of the Conference, except the Chairman, are
not entitled to pay for service.”), and meet only on an occasional basis. By
law, the Conference as a whole (i.e., the Chairman, the Council, and
ACUS’s governmental and nongovernmental members) is required to
meet for “at least one plenary session each year,” id. § 595(b)(1), and we
understand that the practice was to convene two such sessions a year.
ACUS’s Council has in the past typically met only five to six times a
year. See E-mail for Daniel L. Koffsky, Deputy Assistant Attorney Gen187

34 Op. O.L.C. 181 (2010)

eral, from Paul R. Verkuil, Chairman, ACUS (May 28, 2010 8:40 AM)
(“Verkuil E-mail”). In addition, most ACUS members also participate in
various subject matter committees, which in the past have held four or
five meetings a year. See 1 C.F.R. § 302.3 (1995) (listing ACUS’s standing committees). By any measure, then, the nongovernmental members of
ACUS “meet only occasionally.” IEP, 20 Op. O.L.C. at 123.
To support the application of the Emoluments Clause, our 1993 opinion
did point to the status of ACUS’s members as special government employees (“SGEs”) subject to federal conflict of interest statutes and regulations. See ACUS I , 17 Op. O.L.C. at 117. Advisory committee members
often have that status, however, and subsequent opinions of this Office
make clear that this factor is far from determinative. See IEP, 20 Op.
O.L.C. at 123 (concluding that advisory body members were not subject
to the Emoluments Clause notwithstanding their SGE status); see also
Representative Members, 21 Op. O.L.C. at 177 (“special government
employees on some advisory committees do not occupy offices of profit
or trust”).
Moreover, as was also the case with the committee members at issue in
IEP, 20 Op. O.L.C. at 123, neither the statutes nor the bylaws governing
ACUS indicate that its nongovernmental members would be given access
to classified information. See Verkuil Memorandum at 5 n.7 (“I cannot
foresee any likelihood that nongovernmental members of ACUS would
require . . . access [to classified information] in the performance of their
role with ACUS, particularly because ACUS is barred by statute from
addressing ‘a military or foreign affairs function of the United States.’”
(quoting 5 U.S.C. § 592(1))). It is the case that, unlike the committee
members in IEP, the nongovernmental members of ACUS have traditionally taken oaths of office. See Verkuil E-mail. We are uncertain how
longstanding this practice is, however, and, we understand that, in contrast to the requirements of several other federal agencies, ACUS’s nongovernmental members are not required to take an oath by either organic
statute or governing regulations. Cf. 12 U.S.C. § 242 (2006) (requiring
members of the Board of Governors of the Federal Reserve System to
“make and subscribe to the oath of office”); 16 U.S.C.A. § 831g(c) (West
Supp. 2010) (requiring Board members of the Tennessee Valley Authority
to take an oath of office). Thus, while there is support for the notion that
188

Applicability of the Emoluments Clause to Non-Government Members of ACUS ( II )

the taking of an oath may in certain circumstances indicate a constitutional office, see, e.g., Floyd R. Mechem, A Treatise on the Law of Public
Offices and Officers § 6 (1890) (noting that “the taking of the oath is not
an indispensable criterion” of an office), for purposes of analyzing purely
advisory bodies, this factor is, in our view, not particularly weighty.
We have arguably indicated that supervisory or decisional control may
be of some relevance in determining the applicability of the Emoluments
Clause to an advisory body, cf. FBI Advisory Board, 31 Op. O.L.C. at 154
(noting that the Board was not subject to the Emoluments Clause in part
because its members “have no decisional . . . authority, and they exercise
no supervisory responsibilities over other persons or employees as a result
of their positions on the Board”), but even if that factor is relevant, it is
not significant here. The Council and the Assembly (i.e., ACUS’s membership meeting in plenary session, 5 U.S.C. § 595(a)) do appear to have
authority over certain limited decisions of the Chairman, see, e.g., id.
§ 595(b)(7) (Council may “approve or revise the budgetary proposals of
the Chairman”); id. § 595(c)(5) (Chairman may “appoint, with the approval of the Council, members of committees authorized by the bylaws
and regulations of the Conference”); id. § 595(c)(10) (Chairman may
“organize and direct studies ordered by the Assembly or the Council”),
but nongovernmental members are likely to constitute only a minority of
the members of the Conference and the Council. By statute, no more than
two-fifths of the Conference’s general membership may consist of nongovernmental persons, 5 U.S.C. § 593(b)(6), while ACUS’s Council
may be composed of a majority of government officials. See id. § 595(b)
(permitting the appointment of up to five government officers, in addition
to the Chairman, on the eleven-person Council). That Congress did not
structure ACUS to ensure a majority of nongovernmental members reinforces our view that such members were not vested (either individually or
collectively) with the type of discretion and authority that inheres in an
office of profit or trust within the meaning of the Emoluments Clause. In
light of ACUS’s purely advisory function as well as its governance structure, we do not believe its nongovernmental members exercise the type of
supervisory power or decisional authority that would potentially be relevant to a conclusion that they are subject to the Emoluments Clause.

189

34 Op. O.L.C. 181 (2010)

We acknowledge that ACUS is established by statute and that we have
characterized it as an “agency.” We emphasized these points in our 1993
ACUS I opinion, 17 Op. O.L.C. at 117, and appealed to it again in distinguishing our application of the Emoluments Clause to ACUS from our
conclusion that the Clause did not apply to the President’s Bioethics
Council, which also exercised purely advisory functions, see Bioethics
Council, 29 Op. O.L.C. at 70. In the latter opinion, we observed that
“while nominally called an ‘advisory committee,’ [ACUS] was, in fact, a
‘Federal agency established by statute’ with certain statutorily assigned
powers and functions.” Id.; see also IEP, 20 Op. O.L.C. at 123 (noting
that advisory panel was “not a creature of statute”). In neither opinion,
however, did we explain precisely why ACUS’s status in this regard
would be significant to the analysis of whether ACUS’s nongovernmental
members are subject to the Emoluments Clause, and on reflection we do
not believe that it is.
To be sure, ACUS’s policy recommendations may “have had (and were
intended to have) a significant effect on the Government’s administrative
processes,” id., and our prior characterization of it as an “agency” is
reflective of the importance of its mission. But this status ultimately does
not meaningfully distinguish ACUS from other similar advisory bodies,
which also are established to play an important advisory role in the formulation of public policy. In our IEP opinion, for example, we did not
suggest the advisory committee at issue there was exempt from the Clause
because its mission was unimportant, and the Office’s consistent decisions
since 1993 have rejected the Clause’s application to various advisory
committees, even though they plainly had been charged with important
missions. Cf. FBI Advisory Board, 31 Op. O.L.C. at 154 (concluding that
the Advisory Board was not subject to the Clause, while noting that it was
charged with recommending to the FBI Director how the “FBI can more
effectively exploit science and technology to improve its operations,
particularly its priorities of preventing terrorist attacks, countering foreign
intelligence operations, combating cyber-based attacks, and strengthening
the FBI’s collaboration with other federal law enforcement agencies.”).
And the mere fact that ACUS is not within an otherwise established
agency does not provide a sufficient basis for drawing a different conclusion. Not every position in a free-standing agency constitutes an office of
190

Applicability of the Emoluments Clause to Non-Government Members of ACUS ( II )

profit or trust within the meaning of the Emoluments Clause, and thus we
do not think that the entity’s location within the federal government is
determinative of whether ACUS’s nongovernmental members are subject
to the Clause.
Nor do we believe that the fact that ACUS was established by statute
compels the judgment that the Clause applies to that entity’s nongovernmental members. Here, too, recent precedents of the Office are in direct
tension with such a conclusion. For example, Congress by statute required
the FBI Director to establish a board to advise on certain matters, see Pub.
L. No. 108-7, § 109, 117 Stat. 11, 67 (2003), and yet we nevertheless
concluded that its members were not subject to the Emoluments Clause.
FBI Advisory Board, 31 Op. O.L.C. at 154. Similarly, although statutes
created both the purely advisory Board of Trustees of the Federal OldAge and Survivors Insurance Trust Fund and Federal Disability Insurance
Trust Fund and the purely advisory Board of Trustees of the Federal
Hospital Trust Insurance Fund, see 42 U.S.C.A. § 401(c) (West Supp.
2009); 42 U.S.C. § 910 (2006), we advised that the members of neither
were subject to the Emoluments Clause. See E-mail for John Elwood,
Deputy Assistant Attorney General, Office of Legal Counsel, from Daniel
L. Koffsky, Special Counsel, Office of Legal Counsel (Jan. 22, 2008,
12:31 PM) (memorializing oral advice). But equally importantly, we do
not see why the fact that ACUS is established by statute matters here. The
Clause’s underlying concerns with undue foreign influence and corruption
would seem, in principle, to be no more relevant with respect to the nongovernmental members of a purely advisory agency like ACUS that has
been established directly by statute than they would be with respect to the
nongovernmental members of an important advisory body that Congress
has by statute authorized an executive official to establish. Consistent
with this judgment, our precedents since 1993 provide no support for
concluding that the Clause applies whenever (as will often be the case) an
advisory committee’s creation may be traced to a statute; indeed, these
precedents point against that conclusion in rejecting the “sweeping and
unqualified view” that all advisory committees are subject to the Clause.
See IEP, 20 Op. O.L.C. at 123. Thus, particularly given our Office’s
subsequent precedents, we do not believe ACUS’s status as a statutorily
created entity, ACUS I , 17 Op. O.L.C. at 117, 123 n.10, provides suffi191

34 Op. O.L.C. 181 (2010)

cient ground to compel the application of the Emoluments Clause to
ACUS’s nongovernmental members, even assuming that the Clause may
apply in some instances to persons who do not hold an office under the
Appointments Clause.
III.
For the reasons given above, we conclude that the Emoluments Clause
does not apply to the nongovernmental members of ACUS.
DAVID J. BARRON
Acting Assistant Attorney General
Office of Legal Counsel

192